Citation Nr: 9912898	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-23 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for high blood 
pressure.  

5.  Entitlement to service connection for residuals of viral 
influenza.  

6.  Entitlement to service connection for an ear disability.  

7.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  There is no competent evidence of a current back 
disorder.  

2.  There is no evidence connecting a current back disorder 
to disease or injury in service.  

3.  There is no competent evidence of a current right leg 
disorder.  

4.  There is no evidence connecting a current right leg 
disorder to disease or injury in service.  

5.  There is no competent evidence of a current diabetes 
mellitus.  

6.  There is no evidence connecting a current diabetes 
mellitus to disease or injury in service.  

7.  There is no competent evidence of a current high blood 
pressure.  

8.  There is no evidence connecting a current high blood 
pressure to disease or injury in service.  

9.  There is no competent evidence of current residuals of 
viral influenza.  

10.  There is no competent evidence connecting current 
residuals of viral influenza to disease or injury in service.  

11.  There is no competent evidence of a current ear 
disability.  

12.  There is no competent evidence connecting a current ear 
disability to disease or injury in service.  

13.  There is no competent evidence of current residuals of 
pneumonia.  

14.  There is no competent evidence connecting current 
residuals of pneumonia to disease or injury in service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a right leg disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for high blood pressure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for residuals of viral 
influenza is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for an ear disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for residuals of 
pneumonia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for specifically listed chronic disabilities, including 
arthritis, diabetes mellitus, and cardiovascular-renal 
disease, including hypertension, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran is competent to report that he experienced 
injuries during service and the service medical records 
document disease processes such as influenza, common cold, 
otitis media, and upper respiratory infection.  However, 
there must be evidence of current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  This evidence must come 
from a physician or other competent medical professional with 
the training and expertise to diagnosis a current disability.  
The veteran's assertion that he has a current disability is 
not competent evidence.  See Grottveit, 5 Vet. App. at 93.  
Here, in accordance with 38 U.S.C.A. § 5103 (West 1991) the 
July 1996 rating decision informed the veteran that he needed 
to present evidence of a current disability.  The July 1997 
statement of the case reemphasized that a well grounded claim 
required evidence of a current disability.  However, the 
veteran has not submitted evidence of a current disability.  
He has not even reported that a doctor has diagnosed a 
current disability or is treating him for a current 
disability.  He has not identified any evidence of current 
disability which VA could obtain.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Because there is no evidence of 
current disability, the claim is not well grounded and must 
be denied.  

Because there is no competent evidence of current disability, 
there is no reason to discuss the absence of nexus evidence 
or the provisions of 38 U.S.C.A. § 1154 (West 1991). 

The veteran has asked for a VA examination.  Since his claim 
is not well-grounded, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107; Murphy at 81.  


ORDER

Service connection is denied for a back disorder, a right leg 
disorder, diabetes mellitus, high blood pressure, residuals 
of viral influenza, an ear disability, and for residuals of 
pneumonia.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

